228 Ga. 859 (1972)
188 S.E.2d 793
ALLEN
v.
THE STATE.
27060.
Supreme Court of Georgia.
Submitted March 13, 1972.
Decided April 6, 1972.
Grant & Matthews, Carlton G. Matthews, John M. Shiver, for appellant.
Clete D. Johnson, District Attorney, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.
UNDERCOFLER, Justice.
Luther Henry Allen was indicted on two counts of rape of the same female which occurred in Elbert County on December 17, 1970, and January 20, 1971. The jury found him guilty on both counts and sentenced him to life imprisonment on each. A motion for new trial was overruled by the trial judge. He appeals from this judgment and enumerates as error the overruling of his motions for a directed verdict and a new trial.
The appellant contends that the evidence is insufficient to support the verdict because the testimony of the female was not corroborated and that she did not make an immediate outcry. Held:
1. The evidence was sufficient to support the verdict. It shows that on two occasions the defendant forced his way into the home of the victim, threatened her and her family with a pistol on one occasion and a knife on the other and raped her. On the first occasion the testimony of the female was supported by her husband and son who were present in the home. On the second occasion her testimony was supported by her husband. Code Ann. § 26-2001 (Ga. L. 1968, pp. 1249, 1299).
*860 2. The appellant contends that the trial court erred in refusing to grant his motion for a directed verdict.
At the time this case was tried there was no statutory authority for the direction of a verdict in a criminal case and it was not error for the trial court to refuse to direct a verdict. Pritchard v. State, 224 Ga. 776 (2) (164 SE2d 808). But see in this connection Ga. L. 1971, p. 460 (Code Ann. § 27-1802), which authorizes the direction of a verdict in a criminal case where there is no conflict in the evidence and where a verdict is demanded. Carter v. State, 227 Ga. 788 (7) (183 SE2d 392).
Judgment affirmed. All the Justices concur.